Citation Nr: 1423768	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for degenerative disc disease of the lumbar spine (low back disability).

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to October 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a March 2014 Travel Board hearing.  The undersigned advanced the case on the docket and held the record open for 30 days after the hearing.  A hearing transcript is included in the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is addressed in the REMAND portion of this decision and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2007 rating decision denied service connection for a low back disability.

2. Evidence received since the April 2007 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.
CONCLUSIONS OF LAW

1. The April 2007 rating decision, which declined to reopen a claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been submitted to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the last final decision in this case was in April 2007 when the RO declined to reopen a previously denied claim of service connection for a low back disability.  Upon review, the Board finds that the evidence received since that decision raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been submitted to reopen the claim of service connection for a low back disability.


ORDER

The claim of service connection for a low back disability is reopened. 


REMAND

The claim of service connection for a low back disability is remanded to obtain a VA examination and opinion regarding the etiology of the Veteran's current back disability.

The case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with release forms and request that he identify any relevant private medical treatment records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records identified but not secured by VA are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Contact Dr. R. Trevino who provided a March 2014 opinion (contained in VBMS), wherein he concluded that the Veteran's low back disability is related to military service, and ask that he provide the complete rationale for his opinion.  

3.  Obtain any outstanding VA treatment records dating from July 2012 forward and associate them with the claims file.  

4. Then, schedule the Veteran for a VA examination to determine the etiology of his current low back disability.  The claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  After reviewing the claims file and examining the Veteran, the examiner must opine as to whether the Veteran's current low back disability is at least as likely as not related to his military service, including as a result of spinal anesthesia received during an in-service surgery.  The examiner's opinion must be supported by a complete explanation.

5. After the above development, and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


